Citation Nr: 1809581	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and O.B.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the rating decision, the RO granted service connection for coronary artery disease (CAD) and assigned a 100 percent rating, effective August 31, 2010.   

Following issuance of a statement of the case in June 2014, and after the certification of the appeal in October 2014, VA medical records were added to the file and the Veteran submitted additional evidence.  The VA medical records are not relevant to the appeal.  Additionally, as the substantive appeal was filed after February 2, 2013, and the Veteran has not explicitly requested RO consideration of the evidence he submitted, the Board may review it in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2017).

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  Ischemic heart disease, to include coronary artery disease, is a covered herbicide disease as of August 31, 2010. 

2.  The Veteran's coronary artery disease was initially diagnosed in March 2003.

3.  The claims file reflects that an informal claim for service connection for coronary artery disease was received on June 28, 2011; there is no record of an earlier claim that can reasonably be construed as a claim for coronary artery disease or ischemic heart disease.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 2010, for an award of service connection for coronary artery disease, have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.114, 3.816, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an earlier effective date for the award of service connection for coronary artery disease.

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C. § 5110(g) (2012); 38 C.F.R. § 3.114(a) (2017).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

Additionally, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2017); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

A Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide agent disease.  

As applicable to this case, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

1) If VA denied compensation for the same covered herbicide disease between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose; or 2) if there was a claim for benefits pending before VA on May 3, 1989 or received by VA between May 3, 1989 and the effective date of the applicable liberalizing law, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based, or the date the disability arose, except as otherwise provided in paragraph (c)(3).  38 C.F.R. § 3.816(c)(1)-(2) (2017).  

However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2017). 

A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (prior to 2015).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits..." and must identify the benefit sought.  38 C.F.R. § 3.155(a) (prior to 2015).  VA has amended the regulations to require submissions on standardized claim forms.  However, this change does not apply to the Veteran's appeal.

Analysis

Review of the file shows that an informal claim for service connection for coronary artery disease was received on June 28, 2011.  A formal claim application was received on July 14, 2011.  In a July 2012 rating decision, the RO granted service connection for IHD, effective August 31, 2010.  

The Veteran asserts that he is entitled to an earlier effective date in March 2003, as he was initially diagnosed with coronary artery disease in 2003 and filed a claim for service connection in March 2003.

Service treatment records do not reflect a diagnosis of coronary artery disease or ischemic heart disease.  The Veteran's May 1971 Report of Medical History showed that he had chest pain for three days in March 1970, but reported no problems since.  

Post-service medical records include a July 1978 VA general examination report which showed no diagnoses heart disease, to include coronary artery disease.  Private treatment records indicate the Veteran was initially diagnosed with coronary artery stenosis by cardiac catheterization in March 2003.  An April 2011 medical note from the Hickory VA Community Based Outpatient Clinic (CBOC) indicated that the Veteran was a "new patient" and was present for an initial physical examination, which noted his subjective medical report of coronary artery disease, non-stentable blockages diagnosed in 2004.

Review of the claims folder does not reflect any formal or informal claims for service connection for ischemic heart disease, to include coronary artery disease specifically, between the Veteran's discharge from service and June 28, 2011.

A prior claim for service connection for high blood pressure was received in August 1989 and denied in a January 1990 rating decision.  

An informal claim for ischemic heart disease was initially received on June 28, 2011.  This informal claim was submitted via facsimile by the Veteran's then designated representative, C.S.T. of the North Carolina Division of Veterans Affairs.  A formal application (VA Form 21-526 Veterans Application for Compensation or Pension) was received on July 14, 2011.  On that application, the Veteran indicated that his ischemic heart disease began on March 2, 2011, and that he was treated at the Hickory CBOC in March 2011.  

In June 2017, C.S.T. submitted a letter in support of an earlier effective date, stating that the Veteran filed a claim for service connection for ischemic heart disease in approximately March or April 2003.  See June 2017 Statement in Support of Claim.

At his August 2017 videoconference hearing, the Veteran testified that he initially filed his claim in March 2003 and that C.S.T. submitted a letter attesting to such.  The Veteran testified that he submitted his original claim in person, but did not receive documentation from VA acknowledging receipt.  He also testified that he called to inquire about his application, but did not hear anything relating to his 2003 claim.  See Hearing Transcript 4-5, 11.  When asked what prompted him to file a second claim in June 2011 for service connection for ischemic heart disease, the Veteran testified that when he was seen for posttraumatic stress disorder (PTSD) in March 2011 at the Hickory CBOC, he was asked to file another claim.  He also reported that he did not understand VA's filing system.  

Following review of the claims folder, however, the Board finds that the Veteran is not entitled to an earlier effective date for the grant of service connection for coronary artery disease.

The Veteran's military personnel records showed that he served in the Republic of Vietnam during the Vietnam War era, and therefore, qualifies as a Nehmer class member.  He also has a covered herbicide agent disease, as ischemic heart disease, to include coronary artery disease, was added to the list of presumptive Agent Orange diseases in August 31, 2010.  See 38 C.F.R. §§ 3.307, 3.309(e), 3.816 (2017); see also 75 Fed. Reg. 53202, 53203 (Aug. 31, 2010).

However, the record does not reflect that he was denied compensation for ischemic heart disease, to include CAD, between September 25, 1985 and May 3, 1989.  There also is no evidence of a claim for benefits for either ischemic heart disease or coronary artery disease that was pending before VA on May 3, 1989, or received by VA prior to August 2010, the effective date of the liberalizing law.  Thus, 38 C.F.R. § 3.816(c)(1)-(2) do not apply.

Despite the Veteran's current contentions, the evidence of record simply does not show that a claim for service connection for ischemic heart disease, coronary artery disease or any other condition included in the definition of ischemic heart disease was received prior to June 28, 2011.  And there is no decision by VA that denied service connection for any form of ischemic heart disease.  See 38 C.F.R. § 3.309 (e), including Note 2.  The only heart-related condition that the Veteran previously filed a claim for service connection was high blood pressure (hypertension); this claim was received in August 1989.  The Board does not find that the Veteran's previous claim for service connection for high blood pressure (hypertension) qualifies as a previous claim for either ischemic heart disease or coronary artery disease.  Hypertension and ischemic heart disease are two separate conditions.  38 C.F.R. § 3.309 (e) specifically distinguishes hypertension and excludes it from the definition of ischemic heart disease for the purposes of service connection.  This distinction also excludes hypertension from being a "covered herbicide disease" under Nehmer.  See 38 C.F.R. § 3.309 (e), Note 2; 38 C.F.R. § 3.816 (b)(2).  Accordingly, the Board finds that the Veteran's previous claim related to high blood pressure/hypertension does not qualify as a prior claim for ischemic heart disease or coronary artery disease.  Thus, 38 C.F.R. § 3.816(c)(1)-(2) do not apply.

Finally, 38 C.F.R. § 3.816(c)(3) is also not for application, as the record does not reflect that a claim for service connection for ischemic heart disease was received within one year from his separation from service in July 1971.  Therefore, the effective date for the grant of service connection for his coronary artery disease must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4) (2017).

The liberalizing provisions of Section 3.114 already provided an earlier effective date, as the Veteran's claim was received first on June 28, 2011 and the RO awarded an earlier effective date based on when the liberalizing law was effective, which was August 31, 2010.

Alternatively, based on Section 3.400, the effective date of an original claim would be the date of the receipt of the claim or the date entitlement arose, whichever is later.  A claim for service connection for coronary artery disease is shown to have been received on June 28, 2011.  The date of entitlement to service connection arose is in March 2003, based on private treatment records showing a diagnosis of ischemic heart disease.  The later of these two dates is June 28, 2011.  As such, application of 38 C.F.R. § 3.400 would not provide an earlier effective date.  The earliest effective date has already been assigned based on 38 C.F.R. § 3.114.

The Board has also considered his contention that he did not understand how VA's filing system worked.  However, the evidence of record showed that the Veteran filed service connection claims in 1978, 1981, and 1989, demonstrating some knowledge of VA's filing system.  The record also showed reports of contact, correspondence, and a Congressional inquiry in May 1983, requesting the status of his service-connected benefit claim, when he did not receive an answer from VA.  The evidence reflects that a claim was filed by C.S.T.; the Veteran's representative, in June 2011, and not earlier.  

Based on the evidence of record and the applicable VA regulations, the earliest date allowable for the award of service connection for coronary artery disease is the current effective date of August 31, 2010; the date on which ischemic heart diseases, to include coronary artery disease, was first added as a disease presumptively due to in-service exposure to herbicide agents.  See 38 C.F.R. § 3.114 (2017).  


ORDER

An effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


